UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER (Check One) : ☐ Form 10-K ☐ Form 20-F ☐ Form 11-K ☒Form 10-Q ☐ Form N-SAR ☐ Form N-CSR For Period Ended: September 30, 2015 []Transition Report on Form 10-K []Transition Report on Form 20-F []Transition Report on Form 11-K []Transition Report on Form 10-Q []Transition Report on Form N-SAR For the Transition Period Ended: Read attached instruction sheet before preparing form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION Full Name of Registrant Latitude 360, Inc. Former Name if Applicable Address of Principal Executive Office (Street and Number) 8367 Baymeadows Way, Suite 200 City, State and Zip Code Jacksonville, FL32256 PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) ☒ (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or From N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Latitude 360, Inc. (the “Registrant”) is unable, without unreasonable effort or expense, to file its Quarterly Report on Form 10-Q for the period ended September 30, 2015 (the “Report”) by the November 16, 2015 filing date, due to unforeseen delays in finalizing the financial statements for such period arising from the Restatement of certain financial statements as described in the Form 8-K filed with the Securities and Exchange Commission on August 19, 2015 (the “Restatement”) . Specifically, the Company concluded that a restatement of the Company’s financial statements is required for the annual period ended December 31, 2014 and the quarterly periods ended June 30, 2014, September 30, 2014 and March 31, 2015, and that, as such, the Company’s Annual Report on Form 10-K for the year ended December 31, 2014 and its Quarterly Reports on Form 10-Q for the quarters ended June 30, 2014, September 30, 2014 and March 31, 2015 should no longer be relied upon. The Registrant is working diligently to complete the amendments to the foregoing public reports for the Restatement; however, the Registrant will not complete the Restatement process, and file its Quarterly Report on Form 10-Q for the period ended September 30, 2015 (the “Form 10-Q”) on or before the prescribed due date of November 16, 2015. The Company expects to file its Form 10-Q as soon as practicable. PART IV OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Alan Greenstein 730-0011 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months (or for such shorter) period that the registrant was required to file such reports) been filed? If answer is no, identify report(s). ☒ Yes
